Citation Nr: 0734286	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  06-03 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to special monthly pension (SMP) at the 
housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.B.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from September 1972 to October 
1975.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
May 2006, the veteran and a witness testified at a Travel 
Board hearing before a Veterans Law Judge sitting at the RO.  
A transcript of that hearing has been associated with the 
claims folder.  In August 2006, the case was remanded for 
additional evidentiary development.  In May 2007, the RO 
awarded the veteran entitlement to SMP at the aid and 
attendance rate, which constituted a partial grant of the 
issue on appeal.  The issue of SMP at the housebound rate is 
still before the Board for appellate consideration.

On September 12, 2007, the veteran was sent correspondence 
informing him that the Veterans Law Judge who had conducted 
the May 2006 hearing was no longer with the Board.  He was 
told that he had the right to another hearing, and he was 
asked to clarify whether or not he desired such a hearing.  
On September 29, 2007, the veteran responded that he did not 
want another hearing.  


FINDINGS OF FACT

1.  The veteran's disabilities include fracture residuals of 
the left acetabulum, evaluated as 60 percent disabling; 
fracture residuals of the right acetabulum, evaluated as 60 
percent disabling; fracture residuals of the right clavicle; 
evaluated as 10 percent disabling; and fracture residuals of 
the left clavicle, rated as noncompensable.  

2.  The veteran does not have a single disability rated as 
100 percent disabling.




CONCLUSION OF LAW

The legal criteria for entitlement to SMP at the housebound 
rate have not been met.  38 U.S.C.A. §§ 1502(c), 1521(e) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.351(a)(1), 3.351(d) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOPGCPREC 5-2004 
(June 23, 2004).  Because the law and not evidence is 
dispositive in this case, the provisions of the VCAA are not 
applicable.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

II.  Applicable laws and regulations, factual
background, and analysis

The Board notes that the VA examiner who saw the veteran in 
November 2006 did not comment on whether the veteran's 
disabilities rendered him permanently housebound (that is, 
substantially confined to his dwelling and the immediate 
premises), as instructed in the August 2006 remand.  
Normally, this would constitute a violation of the holding of 
Stegall v. West, 11 Vet. App. 268 (1998), which states that 
"[A] remand by . . . the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders."  However, in the instant case, 
because the veteran does not meet the basic criteria for the 
award of SMP at the housebound rate due to the lack of one 
disability rated as 100 percent disabling, the failure of the 
VA examiner to comply with the remand instructions is moot 
and, thus, consideration of the merits of the claim is not 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

SMP at the housebound rate may be paid to recipients of 
pension if, in addition to having a single permanent 
disability rated as 100 percent disabling under the Schedule 
for Rating Disabilities (not including ratings based upon 
unemployability), the veteran - (a) has additional disability 
or disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or (b) is "permanently 
housebound" by reason of disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  


In the instant case, the veteran's disabilities include 
fracture residuals of the left acetabulum, evaluated as 60 
percent disabling; fracture residuals of the right 
acetabulum, evaluated as 60 percent disabling; fracture 
residuals of the right clavicle; evaluated as 10 percent 
disabling; and fracture residuals of the left clavicle, rated 
as noncompensable.  

The evidence in this case, therefore, does not demonstrate 
that the veteran has at least one disability ratable as 100 
percent disabling.  Therefore, he does not meet the basic 
criteria for consideration of SMP at the housebound rate.  As 
such, he is not eligible for an award of this additional 
benefit.


ORDER

Entitlement to SMP at the housebound rate is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


